UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C (RULE14c-101) SCHEDULE14C INFORMATION Information Statement Pursuant to Section14(c) of the Securities Exchange Act of 1934 Check the appropriate box: ýPreliminary Information Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) ¨Definitive Information Statement CTM MEDIA HOLDINGS, INC. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): ýNo fee required ¨Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨
